COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00054-CR


RANDY WAYNE TUCKER                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 235TH DISTRICT COURT OF COOKE COUNTY
                      TRIAL COURT NO. 13-00410

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      On February 5, 2015, Randy Wayne Tucker mailed a notice of appeal from

his October 22, 2014 conviction to the Cooke County District Clerk, who filed it

on February 12, 2015. Although we have notified appellant of our concern that

we lack jurisdiction over the appeal because the notice of appeal was not timely




      1
      See Tex. R. App. P. 47.4.
filed, we have not received a response from appellant or his appointed counsel. 2

See Tex. R. App. P. 25.2(b), 26.2(a)(1), 44.3.     Accordingly, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f); Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 16, 2015




      2
       The Cooke County District Clerk has forwarded this court a copy of an
11.07 application for writ of habeas corpus seeking an out of time appeal that
was filed by appointed counsel. See Tex. Code Crim. Proc. Ann. art. 11.07
(West Supp. 2014). That application is pending in the trial court.


                                        2